Cohn, J.
(dissenting). I dissent and vote to affirm the judgment. A suit in equity may be maintained to restrain the violation of a statute enacted for the protection of the public by one who is injured in person or in property by its violation. Plaintiffs proved that they have suffered and will continue to suffer special damages by virtue of the illegal use and operation by defendant of its property. *474In the circumstances, the court properly granted equitable relief enjoining the unlawful acts of defendant. (Ackerman v. True, 175 N. Y. 353; Rice v. Van Vranken, 132 Misc. 82; affd., 225 App. Div. 179; affd., 255 N. Y. 541; Bailer v. Ringe, 255 App. Div. 976; Kaltenbach v. Benisch, 252 id. 788; Empire Leasing Co., Inc. v. Mecca Realty Co., 174 id. 433.)
Judgment reversed, with costs, and the complaint dismissed, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.